 CARPENTERS, LOCAL 690United Brotherhood of Carpenters and Joiners ofAmerica,Local 690and R. L.(Bob)Moore Con-struction Company, Inc. Case 26-CC-209May 28, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn February 19, 1971, Trial Examiner Melvin Pol-lack issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. There-after, the General Counsel and the Intervenors[ filedexceptions to the Trial Examiner's Decision and sup-porting briefs.Pursuant to the provisions of Section 3(b) of the Act,the National Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified below.''Arkansas Acoustical & Specialty Contractors Association, Incor-porated, and Horton Drywall & Acoustical Tile, Inc , herein referred to asIntervenors, were, upon their motion, granted leave to intervene in thisproceeding'In their exceptions, the Intervenors request the Board to modify theTrial Examiner's recommended Order by directing Respondent to cease anddesist fromengagingin unlawful activity aimed at any person or individualwhere an object thereof is to force a cessation of business with Moore or anyother personWe find merit in these exceptionsMoore is not the only nonunion general contractor in the Little Rock,Arkansas, area Likewise, Horton is not the only Little Rock subcontractorwho does business with Moore and other area nonunion general contractorsThe record shows a likelihood that Respondent will engage in actionssimilarto those involved herein with an object of obtaining collective-bargainingagreements not only from Moore but also from other area nonuniongeneralcontractorsConsequently, we find that the danger of the recurrence of the unlawfulconduct herein is much wider than inducements confined to employees ofHorton, will likely enmesh secondary employers other than Horton, andeven goes beyond action directed against primary employer Moore Accord-ingly, we shall broaden the scope of the recommended OrderBrewery andBeer Distributor Drivers, Helpers and Platform Men, Local 830, Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Independent (Delaware Valley Beer Distributors Association),125NLRB 12, enfd 281 F 2d 319 (C A 3, 1960),N.L.R.B v General Driversand Dairy Employees, Local No 563 (Fox Valley),440 F 2d 354 (C A 7,1971), enfg 176 NLRB No 51, 179 NLRB No 109, and 179 NLRB No131ORDER609Pursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, UnitedBrotherhood of Carpenters and Joiners of America,Local 690, its officers, representatives, and agents,shall:1.Cease and desist from engaging in, or in any man-ner or by any means, including the imposition of finesor other disciplinary measures or reprisals, inducing orencouraging any individual employed by Horton Dry-wall & Acoustical Tile, Inc., or by any other personengaged in commerce or in an industry affecting com-merce, to engage in, a strike or a refusal in the courseof his employment to use, handle, or work on anygoods, articles,materials, or commodities, or to per-form any services, or in any such or similar manner, orby any other means, threatening, coercing, or restrain-ing Horton, or any other person engaged in commerceor in an industry affecting commerce, where, in eithercase, an object thereof is to force or require Horton, orany other person, to cease doing business with R. L.(Bob)Moore Construction Company, Inc., or anyother person, or to force or require Moore, or any otherperson, to recognize or bargain with Respondent as thecollective-bargaining representative of its employees,unless or until Respondent has been certified as therepresentative of such employees under the provisionsof Section 9 of the National Labor Relations Act, asamended.2.Take the following affirmative action, which wefind necessary to effectuate the policies of the Act:(a) Rescind the charges, and any disciplinary actionwhich may have been taken pursuant thereto, againstRobby Smith, Bill Oppelt, and Tommy Allenbaugh.(b) Post at its business offices and meeting halls co-pies of the attached notice marked "Appendix."' Co-pies of said notice, on forms provided by the RegionalDirector for Region 26, after being duly signed by Re-spondent's representative, shall be posted be Respond-ent immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.3In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "POSTED BY ORDEROF THE NATIONAL LABOR RELATIONSBOARD"shall be changedto read "POSTEDPURSUANT TO A JUDGMENT OF THE UNITEDSTATES COURT OF APPEALS ENFORCING AN ORDER OF THENATIONAL LABOR RELATIONS BOARD "190 NLRB No. 121 610DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Sign and mail sufficient copies of the said noticeto the Regional Director for Region 26, for posting byHorton,if willing,at all locations where notices to itsemployees are customarily posted.(d)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 3507 FederalBuilding,700 West Capitol Ave-nue, Little Rock, Arkansas 72201, Telephone 501-372-4361, Extension 5512.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILLNOT engage in, or in any manner orby any means,including the imposition of fines orother disciplinary measures or reprisals, induce orencourage any individual employed by HortonDrywall & Acoustical Tile, Inc., or by any otherperson engaged in commerce or in an industryaffecting commerce,to engage in, a strike or arefusal in the course of his employment to use,handle,or work on any goods,articles,materials,or commodities,or to perform any services, or inany such orsimilarmanner,or by any othermeans,threaten,coerce,or restrain Horton, orany other person engaged in commerce or in anindustry affecting commerce,where in either case,an object thereof is to force or require Horton, orany other person,to cease doing business with R.L. (Bob) Moore Construction Company, Inc., orany other person, or to force or required Moore,or any other person,to recognize or bargain withRespondent as the collective-bargaining represent-ative of its employees,unless or until Respondenthas been certified as the representative of suchemployees under the provisions of Section 9 of theNational Labor Relations Act, as amended.WE WILL rescindall charges and all discipli-nary action which we have taken against RobbySmith,BillOppelt,and Tommy Allenbaugh.UNITED BROTHERHOODOF CARPENTERSAND JOINERS OFAMERICA, LOCAL 690(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMELVIN POLLACK,Trial Examiner:Thiscase was heardon December22, 1970, at Little Rock, Arkansas,pursuant toa chargefiled on October 30, 1970,and a complaint issued onNovember 24, 1970. The questionpresentediswhether Re-spondentUnited Brotherhood of Carpentersand Joiners ofAmerica, Local 690,engaged insecondary boycott activitywithin the meaning of Section8(b)(4)(i)and (ii)(B) of theNational LaborRelationsAct, asamended. Briefs have beenfiled by the General Counseland the Respondent.'Upon the entirerecord in the case,Imakethe following:FINDINGS AND CONCLUSIONSITHE BUSINESS 'OFTHE EMPLOYERSR. L. (Bob) Moore Construction Company,Inc., is anArkansascorporation engaged in the business of general con-tracting of construction.Horton Drywall & Acoustical Tile,Inc., is an Arkansascorporationengaged in the installationof acoustical tile.Mooreand Hortoneach make annual inter-state purchases in excessof $50,000. I find thatMoore andHorton are employersengaged in commerce within the mean-ing of Section2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Relevant FactsA contract between Moore and Respondent expired onFebruary 28, 1970.2Moore refused to sign a new contract andRespondent on September 22 began picketing a jobsite at5600 Asher Avenue in Little Rock where Moore was thegeneral contractor for the construction of a four-restaurantcomplex.Three union members employed by Horton wereworking behind the picket line on October 22 About 2:30p.m., Respondent's business agent,Burnett,and his assistant,Dobbins, entered a building where Robby Smith and BillOppelt were working. Burnett asked Smith"if he wasn'taware that there was a picket on the job,"and said that heshould not be working on the job"behind his own picket."Burnett also asked Smith if anyone else was working on thejob. Smith replied that Tommy Allenbaugh was working inthe next building.Moore's job superintendent came up at thistime and ordered Burnett and Dobbins to leave. Burnett andDobbins walked out but before leaving the jobsite complainedto Bob Moore that they had been "run off"by his superin-tendent and said that the men working on the job would have'Arkansas Acoustical&Specialty Contractors, Incorporated,and Hor-ton Drywall&Acoustical Tile, Inc,whose motion to intervene was grantedon December 7, 1970, adopted the brief of the General Counsel'All dates are in 1970 CARPENTERS, LOCAL 690"to find them another job because they will not work anymore out of Local 690." Smith, Oppelt, and Allenbaugh leftthe jobsite about 30 minutes later.Thatsameday, Burnett attended a meeting "between thecontractors and the union " After themeeting,Burnett ap-proachedBusinessManager Lasley of Horton and remarkedthat Lasley should not have sent the men out to "cross theirown picket line." Lasley replied that Horton "had as muchbusinesssending menout on the job as [Burnett] did sneakingaround through the woods trying to catch them." Burnetttold Lasley not to send his men to the Moore jobsite "anymore because if they get caught then they will have to be finedby the union."'That evening, Burnett and Dobbins initiated union chargesagainst Smith, Oppelt, and Allenbaugh stating that they hadworked "behind the picketline onthe Bob Moore job onAsher Avenue" contrary to Respondent's constitution andbylaws.'On October 26, Burnett, Dobbins, and representatives ofthe ArkansasBuildingTrades Council and a Laborers local,met with Secretary Horton and Business Manager Lasley ofHorton and President Burkhalter of the Arkansas Acousticaland Specialty Contractors Association. Burkhalter suggestedthat, as Horton was aunioncontractor, Respondent removeits picket at the Moore job so that Horton could send its menin to complete its contract with Moore. Burnett replied thatpicketing was "the only way" Respondent could "bring pres-sure to bear on this sort of thing," and that men who crossedthe picket line would be subject to charges and possible fines.Burkhalter next suggested that Respondent "just retain thepicket line against Moore." Burnett said he could not do thatand alsorejected another Burkhalter suggestion to permitHorton and other union subcontractors to use a "separategate."The contractors complained that they had to do businesswith both nonunion and union general contractors and thatRespondent's refusal to permit its members to work behinda picket line put union subcontractors in "an unbearablespot." Burnett suggested that they limit themselves to "allunioncontracts." The contractors said that could not do this.Burnett suggested that Lasley speak to Bob Moore "and seeif he couldn't get him to signan agreementto go along withthe union contract agreement." Horton "spoke up then" andsaid he could not tell Bob Moore or any general contractorhow to run his business. The meeting ended withoutan agree-ment.The picketing at the Asher Avenue job ended on October29 and the Horton employees returned to work.B Analysis and ConclusionsSection 8(b)(4)(i) and (ii)(B) of the Act provides that aunion may not "induce or encourage" any employee, or"threaten, coerce orrestrainany person" with the unlawfulobject of effecting a secondary boycott.N.L.R.B. v. Interna-tional Hod Carriers, Local 1140 [Gilmore Construction Co.]285 F.2d 397, 400 (C.A. 8), cert. denied, 366 U.S. 903. Busi-nessAgent Burnett told Robby Smith on October 22 at Moo-re'sAsher Avenue job that he should not be working behindhis own union's picket line. That evening, Burnett and hisassistant,Dobbins, initiated charges against Smith, Oppelt,and Allenbaugh for working behind a picket line in contra-vention of Respondent's constitution and bylaws. Burnett's'The next day, Lasley sent Smith, Oppelt, and Allenbaugh to anotherjobThe charges were still pending when this case was heard611statement to Smith was an appeal to stop work,' and thecharges put Smith, Oppelt, and Allenbaugh on notice thatthey risked fines, suspension, or expulsion from the Union ifthey continued to work at Moore's Asher Avenue job. Anobject of Burnett's "inducement and encouragement" of thethree men not to work at the Asher Avenue job was clearlyto force Horton to cease doind business with Moore. I there-fore find that Respondent violated Section 8(b)(4)(i)(B) of theAct by Burnett's statement to Smith to the effect that heshould not work behind the picket line and by Burnett andDobbins'filingof union charges against Smith, Oppelt, andAllenbaugh.bI also find that Respondent violated Section 8(b)(4)(ii)(B)of the Act by Burnett's statementto Lasley on the afternoonof October 22, and hissimilarstatement at the October 26meeting, that Respondent would fine Horton employees whocrossed the picket line, as Burnett's statements amounted tothreats that Respondent would induce its members not towork for Horton while the picket line against Moore was inexistence.Carpenters Local Union No. 944 (Ralph Duris),159NLRB 563, 565-566.Ifind further that, in the circumstances of this case, Re-spondent's picketing violated Section 8(b)(4)(i) and (ii)(B) ofthe Act. While the picketing conformed to the Board'sMooreDry Dockstandards for commonsituspicketing,' the evi-dence indicates that an object of the picketing was to forceHorton to stop work at the Asher Avenue job until Mooreagreed to recognizeand sign acontract with Respondent.Thus, in addition to inducing the Horton employees to stopwork, and threatening to bring and bringing chargesagainstthem for working behind the picket line, Burnett, at theOctober 26 meeting, rejected suggestions that Horton em-ployees be permitted to work behind the picket line, threat-ened union disciplinary action against any employee whoshould do so, and proposed that Business Manager Lasleyurge Moore to sign a union contract. I find that Respondent'spicketing was deliberately designed to enmesh Horton in itsdispute with Moore, and therefore conclude that it was sec-ondary in nature and violative of Section 8(b)(4)(i)and (ii)(B)of the Act.Carpenters Local Union No. 944 (Ralph Duris),159 NLRB 563, 564-565.CONCLUSIONS OF LAW1.Moore and Horton are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent is a labororganizationwithin themeaningof Section 2(5) of the Act.3.Respondent has engaged in unfair labor practices inviolation of Section 8(b)(4)(i)and (ii)(B) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Carpenters Local No 235 (Howard C. Edmiston),175 NLRB No 149s1find no merit in Respondent's contention that the sole object of thebringing of charges against the Horton employees was to "sanction" themfor violating a union obligation The disciplinary action initiated by Burnettand Dobbins was taken to penalize Smith, Oppelt, and Allenbaugh forworking for a neutral employer at a construction project where anotheremployer was being picketed by Respondent and so involved more than amatter of purely internal concern CfLocal 252, Sheet Metal Workers (SL.Miller, Inc.),166 NLRB 262'52 NLRB 547 612DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.[RecommendedOrderomitted from publication.]